DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

AFCP 2.0
2.	Applicant's request for entry into AFCP 2.0 is acknowledged and accepted.  Accordingly, the Examiner has considered Applicant's amendment under the AFCP 2.0 program.

Claim Objections
3. 	Previous objections are withdrawn in view of Applicant's amendment filed September 7, 2021.

Response to Arguments
4.	Applicant’s arguments, see Applicant’s Arguments/Remarks, filed September 7, 2021, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive in view of the cancellation of claims 1-8, 10, 11, and 19.  The previous 35 U.S.C. 103 rejections of claims 1-8, 10, 11, and 19 have been withdrawn. 

Allowable Subject Matter
5.	Applicant has canceled claims 1-11, 13-14, and 19-20.
6.	Claims 12 and 15-18 are allowed.
7.	Claims 12 and 15-18 are renumbered.
8.	The following is an examiner’s statement of reasons for allowance:
Claim 12 is allowed because the closest prior art, Lakings (US Pat. Pub. 2018/0106147) fails to anticipate or render obvious a system comprising: at least one non-transitory computer-readable medium having stored therein instructions which, when executed by the one or more processors, cause the system to: identify one or more properties of a rock formation based on the stress metrics and strain metrics, wherein the one or more properties comprises one or more elastic constants of the rock formation, and wherein the one or more elastic constants are calculated using multiple linear regression on the stress metrics and strain metrics and minimizing an L2 norm square difference for a depth bin, in combination with the rest of the claim limitations as claimed and defined by the Applicant. 
9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598.  The examiner can normally be reached on M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        9/10/2021